Citation Nr: 1507791	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-03 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an injury to the right ulnar nerve with severe ulnar entrapment neuropathy.


REPRESENTATION

Appellant represented by:	C. H. Thornton, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active service from January 2005 to November 2005, followed by service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the New Orleans, Louisiana, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for an injury to the right ulnar nerve with severe ulnar entrapment neuropathy.  He perfected a timely appeal to that decision.  

In April 2014, the Board remanded the case so that a hearing could be scheduled.  On July 11, 2014, the Veteran appeared at the New Orleans RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through January 2013 are in the VVA file.  The supplemental statement of the case (SSOC), issued in January 2013 reflects consideration of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran essentially contends that he is entitled to service connection for residuals of a right hand injury sustained during combat training in the National Guard.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Regarding National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2013).  

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2013).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

The Veteran's initial claim for service connection (VA Form 21-526) was received in March 2010.  Submitted in support of the claim were VA progress notes dated from January 2010 to March 2010.  A January 2010 VA progress note reflects an assessment of probable nerve damage in the right hand.  In March 2010, the Veteran was seen for a neurological evaluation of the right hand (nerve damage and seemingly muscle wasting) after being hit on the back of the hand five times during combat training at Camp Beuaregard in Alexandria, Louisiana.  It was noted that the accident occurred in July 2009; his knuckles were swollen after the training.  The muscle wasting seemed to have begun in September 2009.  He noted the abnormality of the right hand, but since it was not the dominant hand, he thought it would gradually resolve but it did not.  He was discharged from the reserves without request or knowledge.  Nerve conduction studies revealed injury to the ulnar nerve with severe right ulnar entrapment neuropathy which appeared to be localized at the elbow level.  

Also received in March 2010 were reports of diagnostic studies from the Baton Rouge Radiology Group.  An MRI of the right elbow, performed in March 2010, revealed marked enlargement and increased signal within the ulnar nerve above and below the level of the elbow consistent with post-traumatic neuritis; and partial thickness tear of the proximal ulnar collateral ligament.  

Received in June 2010 were VA progress notes dated from January 2010 to April 2010, reflecting treatment for a right hand disorder.  During a clinical visit in March 2010, the Veteran was seen for complaints of hand weakness.  It was noted that the Veteran was in a paintball fight with another serviceman about 8 months ago when he injured his right and arm; he noted the gradual onset of weakness in his right hand and numbness in his little and right fingers.  It was noted that he had some associated hand muscle wasting.  He had an EMG/NCV done on March 16, 2010, showing extensive active denervation in ulnar innervated muscles, decreased ulnar CMAP, and a 20m/sec slowing in ulnar NCV across the elbow.  An elbow MRI/neurogram showed marked swelling of the ulnar nerve proximal to and across the cubital tunnel/ulnar groove area.  He denied any other neurological symptoms, including neck pains.  He stated that his hand symptoms have been gradually continuing to get worse.  

Submitted in April 2014 were several private treatment reports.  Among these records is a clinic note from Dr. Gabriel Tender, dated in May 2010, indicating that the Veteran was seen at the clinic complaining of weakness in his right forearm and hand.  It was noted that he apparently had an injury during combat training about 8 months ago and, in September 2009, he started noticing difficulty using his right arm.  Since he is left-handed, he did not pay much attention to the pain at that time.  Dr. Tender stated that he had a long conversation with the Veteran and his father and he told them that it is likely that the Veteran had some type of ulnar nerve injury at the elbow since this is highly unusual in a young individual and with such a rapid course.  Dr. Tender related that they could probably stop the progression of the disease surgically by doing an ulnar nerve transposition.  

At his personal hearing in April 2014, the Veteran testified that he sustained injuries to his right hand during his second deployment to Iraq.  The Veteran indicated that he injured his right hand in the National Guard during urban warfare training camp in Beauregard, Louisiana in July 2009; he stated that this occurred during active duty training.  The Veteran indicated that they were doing building clearing procedures with paintballs and he sustained an injury to his right hand.  The Veteran related that he didn't seek treatment during the two-week training period because he thought that it was just a bruising and it would get better as time progressed; however, his symptoms got progressively worse.  The Veteran indicated that he continued to experience symptoms after his discharge from service; and, when he finally sought treatment, he was diagnosed with severe nerve damage in the right hand from the hand to the elbow.  The Veteran maintained that he did not experience any additional traumas to the hand between service and the surgery to the hand in May 2010.  

Given the foregoing evidence, the Board finds that further development of this claim is warranted.  Specifically, the Veteran's statements regarding an injury to his right hand are credible and may indicate that he sustained an injury during a period of ACDUTRA.  

In this regard, the Board notes that while the record indicates that the Veteran served in the Army National Guard from which he was honorably discharged in September 2009, periods of his ACDUTRA/INACDUTRA have not been verified.  This evidence is relevant to the current appeal as the Veteran specifically contends that he sustained an injury to his right hand during a two week period of active duty training in July 2009.  Thus, in order to properly adjudicate his claim, the RO/AMC must attempt to verify all periods of ACDUTRA service.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The type of evidence that "indicate" that a current disability "may be associated" with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran has not been afforded a VA examination with a medical opinion as to the likely etiology of any current right hand condition.  However, the evidence above suggests that his currently diagnosed right ulnar nerve neuropathy may be related to or have had onset during the Veteran's National Guard service.  Accordingly, he should be afforded a VA examination to determine the nature and etiology of any right hand disorder diagnosed on examination and since the claim for service connection was received in 2010.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Contact the Louisiana State Adjutant General, the Department of the Army, the Veteran's Army and/or Air National Guard Unit, and any other appropriate source(s) to verify the Veteran's periods of ACDUTRA and INACDUTRA.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.  

2.  To the extent possible, the RO or the AMC should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA service in the Army National Guard.  

3.  After the above is completed, the Veteran should be afforded a VA neurological examination for the purpose of determining the nature and etiology of any current right hand disorder, including right ulnar nerve neuropathy.  Access to the claims file and Virtual VA must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hand disorder is causally related to or aggravated by (worsened beyond natural progression) by his periods of active duty for training in the National Guard service.  

The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service records, post-service medical records, lay statements, and assertions.  A complete medical rationale for all opinions expressed is requested.  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with an SSOC. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

After the above-requested actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to provide the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




